By the Oowrt —
Emmett, C. J. —
This action was brought under that provision of our statute which authorizes any person in possession of real property by himself or tenant, to commence an action against any one claiming an adverse interest or estate therein, for the purpose of having such adverse estate or interest determined. Comp. Stat., 595, See. 1. The evident design of the legislature in passing this act, was to give to parties in possession of real property, the same facilities for testing the merits of adverse claims of title, that are always at hand for those who are excluded from the possession. but claim an estate therein adverse to that of the occupant. The latter may at any time, before they are barred by the statute of limitations, bring an action against the occupant to recover the possession of which they are deprived ; while the occupant, being in the enjoyment of all his rights, has, without the aid of the statute, no right of action until he has in some manner been interfered with. He would therefore have to await the leisure of those claiming adversely, and they may never urge their claims until the evidences by which the title of the occupant is established, or their own repelled, may become lost or obscured. To avoid such a contingency the statute authorizes the occupant to institute proceedings against any one claiming an adverse interest or estate, by which the party so claiming is forced at once, either to establish his claim, or abandon it altogether. Such being *180tbqophje.cíf and>de,sign .Qf,th,e 4tWA’nnder/Consideration,, JM importance to tlie Plaintiff of showing hinasplf.inpQs'segáio.ft. qf, thfl!piieipi^e^,-;is¡-,?i|lp,aiitSHt'ilíorí.’o;iiL ibaDdpends,qhis-rigiiVto bring tbe action under tbe sta.tjüMoo-¡;í <>: /1.JJ w.o-'i boob u », $hp jpjjpsjerff PM Ptóttíf /njajde;; tía¡e: |ne,pessary, allegation as to bis possession, and thei; Defendants .by^íheOTijaftát-v5p¡r bis>p^sfi$si,e®- 4fee&%biff jssiiie, i;-©® bhehidSl- of/this issiae, after tbe Plaintiff bad submitted; /all /¡hidi teStfrnP.inyi touching bis possession, tbe Defendants moved tbe Court to djgp^j^<;tljLe<fictiom;iIQn ^^gyou^dpt^at ^e;£dajinti|f lqa[i,ffii,led to show himself in possession of the prpperj^Tfjpdi^pn^.j.yhej Court refused to dismiss, and tlie refusal is" here urged as ground for reversing ^¡j^dgjnpn,^ .if. Tbe evidence on this point, which tbe record discloses, is P*?H> pon jWi mvié\ . j ofte, , m ^-9iP^^^'j{:e:í%c^!HríHi!!‘) ouo vin: .tan ¡(¡nr, iroitoJ! jií: vjiiorumo', ‘,%bm ^-¡tbinjk &^iqSv,w^upl^arlj?>fme)o]ífr *? P8fd §h fe^/ff/* ¡íj-p^rs,.^ J$X® M ciM. w ¡hmmyfflfaiRi. lpd,fe$# íft WP^,|ÍW*ljñiKr^fíP9?, ^sííiwpuSáí^ses w¡hd¡ b^íl-^peswcpiof^'apídsj^^^ ./& grofc, WwiFWfeíbSí5^ ^Pdf1'(]oÍoí;ilí1R!gra!llÍPr»oap,4;6^dPP(ld4iÍíV ífeb TgjXfflQjjUoq jqf tvfp!witp§§§p^twJiqr'?ÍV$'Ur^te9,i^igflmtbeír^a<fflig api supiblVI0^gb,J9¿ is^sqqjp.fi#l,tq)-flj.g y&Míji i off'jtb^.fipp^yapp^,!^ gMcPWPSÍí tj^apiq^eip, ^dt¡í}bí^jQqnfea<i!feIp|nqqr)ypylaf(9a,jfpí b.fpp, >JilBa?:ojlM,pfj. witboj.tyr^-í.piioSigpíatWíesiolt ^Qplj^aft^i he,e^ WÜ 3? %R(^WPÍ!Í>Pfefe>.if56ftWj^ -fep%>Míjai?.di np.^opft, pymiWiüh&>qfi^u^fjait^ffi^ft^ñ'íilAo *181theibonveyanceibhould ¡be 'j&dxMtiagviorysjgnief noRrsesleilby tine-gramtotyíbw/tiiW; iitqshofold ,be eNé'cutkdxán(íBíiie)(prie8en.c,e ofjíaüd atttested bjf'.two-wiitoes^es./.;,b </;« xmi ; fo^.rin(n v/.í í>s ,■) Iq [tbisojfíéíw ©ír-tbiedáwvií syfillíbe appatpftt itbafi iMéjVldd^ inímxhíerialíwbetheWthfe; BjefetídaaíSji^niei&bf'iiafítbeííij-jllíi^-te ofiitbe.ialteibptedieorp^^ámiCftrbfmSEajfl'esota'iBi'dc&ítt^MoíIíe times; ¿ley; respieoti'tieíli^ipaj’eliiaiaeidith&i pfc@mfee@íi tAfe th&ifer^ oíí ji]í,e/'CCHSe,yanje& fl-onj.TJ^ftyl&s.'te^fd'glieíi-y'IJ'ayil.es hadídlSÍ y«í¡ ¡conveyed ^away #P iMlle^^j%AiPiit>I§PÍ>íteKe;jSwie¡Bei faqfd btb&iáug: uppnutbfe) tWs:afttÍ9tt,.;QtbgR ftapj-tbp-IimeSe, ypjfl ,sop¡f yeyanfieHío, Brpck.e|t,!i]$eighap!Badia? rights di^eg^dtRiiQdls-T ettísidesdj aad-táke^ eomvieyaPQeíto/,Mm^lf .ad'jhe ipighfi baim-donfe b.tóiHalyesiá'fctbmptddito^Qéuwdy’t^efta^ *d ¿Bpoefo eüt ¡byCparoldb'r'jbyRanflBStrixmáuii'tW'i'tbiCíiiít sigpaferd te<sea^ -io ir-Tbeoackxof íJíuly.jSep 18S6, declaring■JalL,ePWieyía»be&ie?^ exited' in the presence of one witnessptolb&b^gab'and válid,! (¡JJúvv. iSñat., 1403-4;): !does¡ hot, ¡ in our xtípifaiob, -.aác^tb.é d^Jááíitiff. ThWightsíoffthíe Defendants hiaduacprué'd beferfe/tlíls ábt lwaer passed. ’W’hefeltbdrei'E&snbeeávaAia'ctfuaibje.oinH'eyáiípei-ofiIakd^' buinilie otíonveyateda ris í<fefectiy@l$a easébutéS^t tiré Íflíegislatáre naáy Erárerrfrh;e¡rdefeet,;B07fá':qF>at',leáB,tr,;qiS9¡tfo bdosásTthd pfcrti’eq tbtírefru; Ion áf Hbheqdeíféíif íarelálfesííáieiiffiílyrrbfflrr^fcei jevideiafe'enfeyi whicilRsrajhya'eenyEyhneeáa t® ijdiastablifeíhedgtíiiieraftilúrbf revjB dmieeuaay betis©!i¿k!áhge'd as ¿o enable dt t® laercátaj-i^tabyr.efo'iH, dencéi, which, Kvithoiitesubfei íehange^’ivould Jaíaxvrej'Bfeeam adjudge ed fesiif&cientifoaflidi'thisl'woiild'SbeibifadiiDJgenbinonbynti.pob^tlT,^ J)a®tios;í®iT.tfal]3rpv%©rs!ubsre(pien%i-a(!;íGfiíirB'il!itlé r¡wifrkl á tkdowS edge'i!ofi<tbdyff0<rai®jl coñ-veyanfeu; tiioí that IbábdoiheoxStdiiulter, W.oiíld ¡apeiiate',i ímafc mponríthei úmraeylamjje) ifiself, i ibmtj «ipdá ttó efV'i5enoe)by'-.wliiei"í{iÍ8>¡t'ó be established!,' andcaaulddnóíb'tesaiéh fbxaffeetñtbeí title,¡foro tbatuhad alojedd^ipaisedptboughiftl^revid denée, ofiájt wbsoinbufficiieiife f.d&uti ivhenqmkd:a-)fl¡iisr>Sbaifse.¡ th@> Statiutespresoribes -the ihahnfertinrwh¿®l¡uíoály;'a:<<ponwei^ahtei®t¡ real property by desdrMk'bb)mdded®3¡^í» attefaptatfo héonveyi without oabaplying .1¡BÍ¡tb7tljfii}jeijfud§i.tg&i®f, thfe) Stat«lbj(«nusS;ibe treaífodbafl -amiem nftffihy 1} napd ífeerliagi&lMumnimlíd í sotóte it validity, so as to affect persons who may have subsequently acquired title to the property, without divesting them of rights which they had legally acquired.
*182There are other questions arising upon this record which we cannot forbear alluding to, although they are not presented by counsel; nor are they necessary to the decision of this case. This is an action in which, by the terms of the Statute, all the issues of fact must be tried by the Court, unless by the order of the Court, or the consent of the parties, they, or some specific fact involved therein, are submitted to a jury or referee. Com. Stat., 557, sec. 6 and 7. It seems, however, to have been assumed in this case, that the issues must be tried by a jury, for the record shows no order of Court for the submission, nor any consent of parties that a jury should try the issues. The jury were sworn to try “ the issues joined between the parties,” but instead of finding upon all the issues, or generally for the Plaintiff, they return a verdict which is special in form, and refers to but one issue. It was recorded in the language following:
“ We, the jury, find that at the time the deed was made by J. B. Hayles to Meighen, that Meighen had notice of a deed having been made by Hayles to Brockett.”
This verdict falls far short of determining “ the issues joined between the parties,” and yet, as appears by the record, the judgment for the Plaintiff is predicated wholly upon this finding. The verdict is not sufficient to warrant the judgment, so long as the issue as to the Plaintiff’s possession remains undisposed of. Eor we might admit all that is found by the jury, and even that the land had been conveyed to Brockett by an instrument sufficient in every particular ; and yet if the Plaintiff was not in possession, he could not maintain this action. The judgment is erroneous therefore in any aspect of the case. The issue as to the Plaintiff’s possession having been made, should have been determined in favor of one party or the other. If it was submitted to the jury, they should have passed upon it, and if it was not so submitted, it should have been decided by the Court.
The order of the Judge, refusing to set aside the verdict and grant a new trial is reversed, and a new trial awarded.